PER CURIAM.
This case came on to be heard upon a petition to reverse and modify an order of the National Labor Relations Board issued July 31, 1947, and upon the answer of the Board and request for enforcement of the order;
And it appearing that after a consent election conducted on May 14, 1945, the Board certified the intervenor, Fairfield Employees Association, as exclusive bargaining- agent for petitioner’s employees, and that thereafter, on June 2, 1945, a union shop contract was entered into between petitioner and intervenor; And it appearing that the Board found that petitioner committed unfair labor practices constituting interference, restraint and coercion, in violation of § 7 of the National Labor Relations Act, 29 U.S.C.A. § 157, prior to and in connection with such election;
*68And it appearing that substantial evidence was presented supporting the order of the Board, and that the Board is authorized under the Act to set aside the election of May 14, 1945, and the union shop contract of June 2, 1945, Wallace Corporation v. National Labor Relations Board, 323 U. S. 248, 250, 251, 65 S.Ct. 238, 89 L.Ed. 216; and no substantial error appearing:
It is ordered that the petition to reverse and modify the order of the Board Issued July 31, 1947, be, and it hereby is, denied; and it is further ordered that a decree of enforcement issue as prayed for.